Name: Commission Regulation (EEC) No 817/89 of 30 March 1989 amending Regulation (EEC) No 1136/79 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  animal product;  trade
 Date Published: nan

 31 . 3 . 89 Official Journal of the European Communities No L 86/37 COMMISSION REGULATION (EEC) No 817/89 of 30 March 1989 amending Regulation (EEC) No 1136/79 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 2 (6) of Regulation (EEC) No 1136/79 : 'However, processing into products falling within CN code ex 0210 20 90 which have been dried or smoked so that the colour and consistency of the fresh meat has totally disappeared and with a water/protein ratio not exceeding 3,2 shall be deemed manufacture within the meaning of Article 14 ( 1 ) (b) of the abovementioned Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 14 (4) (c) thereof, Whereas Commission Regulation (EEC) No 11 36/79 (3), as last amended by Regulation (EEC) No 3988/87 (4), lays down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing and defines in particular the products manufactured therefrom ; Whereas, in order to ensure satisfactory supply to industries processing dried or smoked meat in the face of competition from products originating in third countries, such meat should be included among the manufactured products ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 146, 28 . 6 . 1968 , p. 24. (2) OJ No L 61 , 4 . 3 . 1989, p. 43. (3) OJ No L 141 , 9 . 6 . 1979, p. 10 . (4) OJ No L 376, 31 . 12. 1987, p. 31